Citation Nr: 0400993	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a low back 
condition, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for tension 
headaches, currently evaluated as 10 percent disabling.  

(The issue of entitlement to a total disability rating based 
on individual unemployability will be addressed in the remand 
appended to this decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1990 to June 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the veteran's low 
back condition from 10 percent disabling to 20 percent 
disabling, effective March 12, 2001, and a December 2002 
rating decision of the VA RO in Jackson, Mississippi, which 
granted service connection for tension headaches with an 
evaluation of 10 percent, effective March 12, 2001.  


REMAND

The Board initially notes that legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant was informed of the enactment of 
the VCAA in a May 2001 letter from the RO sent in response to 
her March 2001 claim letter.  However, the letter did not 
specifically address the evidence or information needed to 
establish entitlement to a higher rating for her service-
connected low back condition, nor did any correspondence 
subsequent to the December 2002 rating decision address the 
veteran's claim for a higher initial rating for her service-
connected tension headaches.  Thus, the Board has determined 
that the RO has yet to apply the changes instituted by the 
VCAA's enactment to the appellant's claims for an increased 
rating for a low back condition and an increased evaluation 
for tension headaches.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
appellant's claims without prejudicing her right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

The Board also notes that VA has amended its Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  Furthermore, the rating criteria under 
Diagnostic Code 5293 changed effective September 23, 2002.  
Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria more 
favorable to the veteran be applied, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Here, the veteran has not been afforded VA examinations which 
have considered her service-connected low back disability 
under the above-referenced new regulations.       

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2003).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2003).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's increased rating claim for her 
back disability.

The veteran's tension headaches, currently evaluated as 10 
percent disabling, are analogous to migraine headaches under 
the criteria of Diagnostic Code 8100, where a 10 percent 
evaluation is assigned for headaches with characteristic 
prostrating attacks averaging one in two months over the 
previous several months.  A 30 percent evaluation may be 
assigned for headaches with characteristic prostrating 
attacks occurring on an average once a month over the 
previous several months.  A 50 percent evaluation is 
warranted for headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a (2003).  Here, 
the veteran has not been afforded a VA neurological 
examination to determine the severity of her service-
connected tension headaches.  

Additionally, the record contains a Social Security 
Administration (SSA) pain report and work history report, 
apparently submitted in conjunction with a claim for 
benefits.  However, it is unclear whether the veteran has 
been awarded SSA benefits.

Finally, by rating action in June 2002, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability.  In June 2003, the 
appellant expressed her disagreement with this decision.  
However, the RO has not issued a statement of the case as to 
this issue, and no appeal has been perfected.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should ascertain whether the 
veteran receives SSA benefits.  If it is 
determined that she does, the RO should 
request that SSA provide VA with all 
medical records used in association with 
the decision to award SSA benefits.  

3.  The RO should then schedule the 
veteran for VA orthopedic and 
neurological examinations in order to 
ascertain the nature and severity of her 
service-connected low back disability.  
All signs and symptoms of her low back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  Furthermore, in addition to 
addressing range of motion, the examiner 
is requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.        

4.  The RO should also schedule the 
veteran for a VA neurological examination 
in order to determine the severity of her 
service-connected tension headaches.  The 
examiner should specifically comment on 
whether the veteran's headaches occur 
with characteristic prostrating attacks 
occurring on an average of once a month 
over the previous several months or 
whether she suffers very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.  The claims folder and a 
copy of this remand must be made 
available to the examiner prior to the 
examination for review.  Such review 
should be indicated on the examination 
report.        

5.  Thereafter, the RO should 
readjudicate the claims on appeal with 
consideration being given to both the new 
and old criteria for the spine, to 
include the old and new criteria for 
evaluating intervertebral disc syndrome.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
which covers all evidence received since 
issuance of the last SSOC and which 
adequately informs the veteran of the new 
criteria for evaluating his back 
disability.  An appropriate period of 
time should be allowed for response.    

6.  The RO should issue the appellant and 
her representative a statement of the 
case with regard to the issue of 
entitlement to a total disability rating 
based on individual unemployability.  The 
appellant should be informed of the 
actions necessary to perfect an appeal on 
that issue.  If, and only if, an appeal 
is perfected, the case should then be 
sent to the Board for appellate 
consideration.  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



